            Case 5:20-cv-05336-JFL Document 20 Filed 06/17/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

LOUIS LAZAR, III,                         :
                                          :
                        Plaintiff,        :
                                          :
            v.                            :                       No. 5:20-cv-05336
                                          :
TOWN OF WEST SADSBURY, PA,                :
                                          :
                        Defendants.       :
__________________________________________

                                          ORDER

       AND NOW, this 17th day of June, 2021, upon consideration of the Defendant’s motion to

dismiss Plaintiff’s Amended Complaint, see ECF No. 15, and for the reasons set forth in the

Opinion issued this date, IT IS HEREBY ORDERED AS FOLLOWS:

       1.      Defendant’s motion to dismiss, ECF No. 15, is GRANTED.

       2.      Plaintiff’s Amended Complaint, ECF No. 14, is DISMISSED, with prejudice.

       3.      This case is CLOSED.



                                                     BY THE COURT:




                                                   /s/ Joseph F. Leeson, Jr.
                                                   JOSEPH F. LEESON, JR.
                                                   United States District Judge




                                               1
                                            061621
